Title: To George Washington from William Thompson, 18 July 1789
From: Thompson, William
To: Washington, George



Sr
Colchester [Va.] July 18th 1789

I have by the Advice of some of my friends, Taken the Liberty of Writing you on a subject, which I fear you have been Already too much fatigued. However I hope it may not be Attended with any Inconvenience, to have my Name Mentioned as a Candidate for an Appointment, Under the New Government, in the Naval Office Department, at Either George Town or Alexandria, as I am Informed boath of those Places, are to be Ports of Entry & Delivery, of Course it’s to be Expected, there will be some New Officers Necessary, or I woud by no

means, wish to Interfear with the Interest of any Old ones, but Only wish to be Enroled on the List of New Apointments; & shou’d I be so fortunate, as to succeed, I hope & Trust, that I may have sufficient Qualifications to render General satisfaction. Otherways I woud by no Meanes have Ventured to have Taken this Liberty & in which I must pray your Excuse. & am with every sentiment of Respect Your Excellencys Most Obedt & Very Hble st

Wm Thompson

